              Case 4:20-cv-04955-HSG Document 28 Filed 10/08/20 Page 1 of 1

                                                                                                   L���e�.�onnj

 1                                    UNITED STATES DISTRICT COURT
2                            NORTHERN DISTRICT OF CALIFORNIA
      BRENDA L. CAMPBELL, as Executor of
 3    the Estate of CARL E. WEIDNER          )                      HSG
                                                         0
                                             ) Case No; 2 -cv-04955 AGT
4                                            )
                               Plaintiff(s), ) APPLICATION FOR
 5                                           ) ADMISSION OF ATTORNEY
            v.                               ) PROHACVICE ; ORDER
 6    CARNIVALCORPORATION, CARNIVAL) (CIVIL LOCAL RULE 11-3)
      PLC and PRINCESS CRUISE LINES LTD. )
 7                             Defendant(s). )
 8   -----------------)
         I,       Adam D. Meshkov                , an active member in good standing of the bar of
 9
         Pennsylvania              , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern Dis rict of California representing:
                  t
                                                                Brenda Campbell                 in the
     above-en itled action. My local co-counsel in this case is
              t
                                                                     Russe) L Goodrow                  • an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                              LOCAL CO-C'OUNSEL'S ADDRESS OF RECORD:
13    Meshkov & Breslin                                   Goodrow Law Office
      830 Lehigh St.,                                     345 Franklin St.,
14    Easton PA 18042                                     San Francisco CA 94102
       MY TELEPHONE# OF RECORD:                           LOCAL CO-COUNSEL'S TELEPHONE# OF RECORD:
15        0-4 -   00                                       4 -
       MY EMAIL. ADDRESS OF RECORD:                       LOCAL CO-COUNSEL'S EMAIL ADDRESS OF RECORD:
16     adm@meshkovbreslin.com                              russ@goodrowlaw.com
         I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 94856
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that tlte foregoittg is true and co"ect,
21
      Dated:
22                                                                              APPLICANT
23
                                      ORDER GRANTING APPLICATION
24                              FOR ADMISSION OF ATTORNEY PRO HAC VICE
25                                                      Adam Meshkov
          IT IS HEREBY ORDERED THAT the application of ___________   is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated; 10/8/2020
                                                           UNITED STATES DISTRICT JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                   October 2012
